Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 5-10 and 12-13 are pending in this application.
	In view of the claim amendments filed on 7/19/2021, all outstanding grounds of rejection under 35 USC 112 (a) or 35 USC 112 (pre-AIA ), first paragraph, and 35 USC 112 (b) or 35 USC 112 (pre-AIA ), second paragraph, are hereby withdrawn.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Nufarm Technical Product Sheet (Conquer)1 and CN 102326558 in view of the acknowledged prior art, HCAPLUS abstract 2012:133009, Foan et al. (US 6,255,252, hereinafter, Foan), and Mito (US 5,935,905) for the reasons of record set forth in the Office action of 2/17/2021, which reasons are incorporated here by reference.  
Applicant’s arguments filed on 7/19/2021 have been given due consideration but they were deemed unpersuasive for the reasons set forth below.  
Applicant argues that Nufarm Conquer discloses a non-aqueous concentrate of bromoxynil octanoate (not the mixed esters) that must be combined with water prior to use and CN 102326558 discloses an aqueous composition containing bromoxynil octanoate, whereas the present invention relates to an aqueous ready-to-use solution of bromoxynil octanoate/heptanoate with carfentrazone ethyl.  Foan is criticized for supposedly disclosing “use of the bromoxynil ester mixture but only in a concentrate” for transportation and handling of non-aqueous bromoxynil concentrate (emphases omitted).  These arguments are not persuasive for the following reasons.
(1) Foan’s patented claim 16 is directed to a liquid herbicide concentrate which comprises a solution of a 1:1.5 to 1.5:1 molar mixture of bromoxynil octanoate and bromoxynil heptanonate in emulsifying agents and hydrocarbon oil, which concentrate is “suitable for dilution with water to give spray fluids suitable for application to weeds to control their growth.”  Dependent patented claim 22 is directed to the spray fluid obtained by dilution with water, which spray fluid is “suitable for application to weeds to control their growth.”  See also Foan’s patented claims 23-26.  In other words, Foan’s patented claims are directed to both the non-aqueous herbicide concentrate and aqueous ready-to-use aqueous herbicidal composition of mixed heptanoate-octanoate ester of bromoxynil made from the concentrate.  Clearly, Applicant’s argument that Foan discloses “use of bromoxynil ester mixture but only in a concentrate” is a failure to consider Foan’s patented claims 16 and 22-26.   
(2) The ordinary skilled artisan would have known that bromoxynil octanoate is “practically insoluble in water” (Foan, column 1, line 33-34).  Thus, the prior art teaches bromoxynil octanoate in concentrated form in hydrocarbon oil and emulsifiers, and the prior art further teaches that the concentrate is diluted with water to provide a ready-to-use sprayable formulation (Foan, column 1, lines 30-43; see also Foan’s claims 16 and 22-26).  Therefore, the ordinary skilled artisan would have understood the non-aqueous formulation and aqueous formulation of bromoxynil esters as alternative forms at different or alternative stages of formulation or use.
Applicant also argues that the “problem of crystallization in the concentrate does not apply to aqueous mixtures” and “[t]here is no reasonable expectation of success that adding the esters to an aqueous herbicidal concentrate will have any advantage” (emphases omitted).  These arguments are not persuasive for the following reasons.
(1) Applicant argues that the advantages of Foan’s mixed heptanoate-octanoate ester do not apply to aqueous mixtures, but Applicant fails to consider Foan’s patented claim 16 (non-aqueous concentrate, crystallization is relevant) and Foan’s patented claims 22-25 (diluted, aqueous, ready-to-use spray fluid), which is obtained by diluting the non-aqueous concentrate of Foan’s claim 16 with water.  Thus, the ordinary skilled artisan would have had sufficient motivation to provide a ready-to-use aqueous herbicidal composition that uses Foan’s mixed heptanoate-octanoate bromoxynil ester in place of bromoxynil octanoate, because the ready-to-use aqueous composition is diluted from the concentrate, which concentrate obtains the advantages disclosed by Foan.  
(2) Applicant’s argument that advantages of formulating a concentrate does not apply to diluted aqueous mixtures is found unpersuasive for another reason.  Because the ready-to-use aqueous composition is made by diluting a non-aqueous concentrate with water (see Foan and also Applicant’s Example 1 protocol on specification page 11), it follows that the concentrate must be first obtained as shown below.  
[AltContent: rect]


[AltContent: rect]

[AltContent: arrow]

[AltContent: rect]





Therefore, the advantages of using mixed heptanoate-octanoate ester of bromoxynil to make a concentrate are not separate from its water-diluted, ready-to-use composition. Mixed heptanoate-octanoate ester of bromoxynil is an obvious substitution for bromoxynil octanoate, because a ready-to-use composition that utilizes carfentrazone and bromoxynil requires a source of bromoxynil to deliver its Group 6 herbicidal mode of action (Nufarm Conquer), and Foan teaches that the mixed heptanoate-octanoate ester of bromoxynil as the source of bromoxynil has many advantages, including a lower melting point, which reduces crystallization and provides ease of transportation, handling and formulation into liquid concentrates, 
Applicant argues further that “Foan fails to show any herbicidal activity for the bromoxynil mixture.”  Foan’s patented claims 22-26 contradicts Applicant’s argument.  Foan’s patented claim 26 in particular is directed to “A method for the control of the growth of weeds” which comprises applying a water-diluted, ready-to-use herbicidal spray comprising mixed heptanoate-octanoate ester of bromoxynil.  Each patent claim is presumed valid.  35 USC 282.  
Applicant also argues, “it cannot be assumed that the ester mixture has better herbicidal activity than the octanoate by itself. Having an equal herbicidal activity is not a reason to make the modification.” (emphasis in the original).  This argument is clearly erroneous.  First, the burden is on Applicant, not the Examiner, to establish unexpected activity.  Second, the prior art does not need to show better herbicidal result in a ground of rejection under 35 USC 103.  In In re Kerkhoven, 205 USPQ 1069, 1072 (CCPA 1980), the court held, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.”  Here, the two compositions are components A and B, and both A and B are known herbicides.  See also Ex parte Quadranti, 25 USPQ 1071 (Bd. Pat. App. & Inter. 1992), where the Board stated, “the use of combinations of herbicides is so notoriously well known as to be capable of being taken by official notice.”  Hence, better herbicidal activity is certainly not required for this obviousness-based ground of rejection.  Moreover, the obviousness of the instant claims does not need to rely on Kerkhoven or Quadranti because the prior art actually provides strong motivation to use mixed heptanoate-octanoate ester for all the reasons discussed above.    
Applicant argues that the Office “overlooked Applicant’s unexpected results” because the Office “has failed to point out where, in the references, there is support for the expectation that the ester mixture from Foan would have a similar effect i) in an aqueous solution and ii) in the presence of carfentrazone-ethyl, another chemical with different properties than a single herbicide.” (emphasis in the original).  Applicant’s argument is essentially an argument that the cited prior art references do not anticipate the claimed invention.  This is an obviousness-based ground of rejection, and the expectation of herbicidal activity, as discussed in the previous paragraph and further shown below, is sufficient:
(1) Nufarm Conquer teaches carfentrazone and bromoxynil to be used together in water-diluted form from a concentrate.  Applicant has acknowledged in the specification that the herbicidal product Conquer by Nufarm actually contains carfentrazone-ethyl and bromoxynil-octanoate, and this product is known for the control of various weeds, in particular volunteer canola (page 2, lines 4-10).   
(2) Thus, Nufarm Conquer teaches water-diluted formulation of carfentrazone-ethyl + bromoxynil-octanoate made from a concentrate for various herbicidal activity, including controlling glyphosate-tolerant canola and tough-to-kill weeds.  
(3) CN 102326558 discloses the synergistic herbicidal combination of 1-60% carfentrazone-ethyl and 1-80% bromoxynil octanoate.
(4) Foan teaches that the mixed, substantially 1:1 molar ratio of heptanoate-octanoate esters of bromoxynil “possesses herbicidal properties very similar to those of bromoxynil octanoate and formulations of the mixture may be used in the same manner and at the same rates of application as bromoxynil octanoate to control growth of weeds” (emphasis added) (column 2, 2nd paragraph).  
Therefore, the ordinary skilled artisan in this field would have found it obvious to combine the two different modes of action of bromoxynil and carfentrazone by utilizing Foan’s substantially 1:1 molar ratio of mixed heptanoate-octanoate ester of bromoxynil with carfentrazone ethyl and expect that the mixed ester of bromoxynil can be used in the same manner as bromoxynil octanoate and would possess very similar herbicidal properties as bromoxynil octanoate.   
Additionally, Applicant’s data was discussed as being insufficient in the previous Office action and that discussion is set forth here again. 
(1) A 1:1 mixed heptanoate-octanoate bromoxynil has an average molecular weight of about 254.1 g, whereas bromoxynil octanoate has a higher molecular weight of about 261.02.  Consequently 140 g/ha of bromoxynil octanoate delivers 0.536 mole of bromoxynil, whereas 140 g/ha of B (mixed heptanoate-octanoate bromoxynil) delivers 0.551 mole of bromoxynil.  This accounts for about +2.8% more of bromoxynil in molar basis that is applied to the field when the mixed heptanoate-octanoate bromoxynil is used, which would explain the slight increase in efficacy as shown in specification tables 1-4.  
	(2) The aforementioned slight increase in efficacy is presented without any statistical information.  For example, standard deviation is not provided to assess whether the difference in the result, for example the difference between 78.3% and 80% in the third column of Table 1, is significant or within sampling variation or error.
	(3) The efficacy of products with bromoxynil octanoate appears to be greater in some instances.  See Table 4, Test location nos. 5, 6 and 3.  In Table 4, Test location 2, the efficacies are identical.  
	(4) Only one mixture ratio of A to B, 9:140, was tested; and the test was done with another herbicide present, glyphosate (see below).  Even if the test data were probative evidence of nonobviousness, it would not be sufficient for the entire scope of the claims, because significantly different ratios would contain different amounts and proportions of herbicides, which could affect the difference in result observed in the specification tables.  For example, it is unpredictable whether using a different ratio such as 140:9 (A to B) would provide the same level of efficacy as the tested 9:140 (A to B), given that the greater amount of A may provide sufficient efficacy that synergism is not obtained when B is added – Table 1 at location no. 1 shows 86.7% efficacy for 280 g/ha of A + glyphosate, with glyphosate shown to be not effective at the tested rate against volunteer canola tolerant to glyphosate.  Thus, it can be seen that 280 g/ha of A is highly efficacious, so using a ratio that skews to its greater proportion of A may not behave in the same way as the tested ratio in the specification that skewed to a greater proportion of B (only 9 g/ha of A used).  In In re Kollman, 201 USPQ 193 (CCPA 1979), a decision involving a synergistic herbicidal composition with specific ratios claimed, even though there was extensive data for 16:1, 8:1 and 4:1 ratios, the court affirmed the obviousness rejection of claim 1 which was directed to a ratio range of about 1:10 to 20:1.  Id. at 199-200.  The court held that Appellant’s data was sufficient only for claims 7 and 8, which were directed to 1:1 to 4:1.  
	(5) There is no data for a combination of herbicides without glyphosate.  An aqueous herbicidal composition without glyphosate is within the scope of all but claim 5, but data relevant to only claim 5 is shown.  The effect of having glyphosate with components A and B is unpredictable in terms of unexpected result because the chemistry of glyphosate could interact with the chemistry of either A or B or both.  The ultimate unexpected effect on the target weed such as volunteer canola cannot be predicted, so absence of data for just A + B is a failure to advance evidence of nonobviousness for claims 1 and 6-13.  
	For the foregoing reasons, Applicant’s arguments are found unpersuasive, and all claims must be rejected again.  No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
    

    
        1 Applicant refers to this document as “Nufarm Conquer” in the response filed on 7/19/2021, and this designation will be adopted in this Office action.